Citation Nr: 1220340	
Decision Date: 06/11/12    Archive Date: 06/22/12

DOCKET NO.  09-39 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas



THE ISSUE

Entitlement to an effective date earlier than March 25, 2004 for the award of a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney at law



ATTORNEY FOR THE BOARD

D. Schechner, Counsel


INTRODUCTION

The Veteran served on active duty from September 1972 to September 1976, from February 1979 to February 5, 1981, and from February 9, 1981 to February 1985.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the RO which granted entitlement to TDIU effective May 25, 2004.  A notice of disagreement was received in September 2008, a statement of the case was issued in September 2009, and a substantive appeal was received in October 2009. 

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The May 2008 rating decision on appeal granted the Veteran entitlement to TDIU effective May 25, 2004, which the RO found to be the day the medical evidence indicated that criteria for TDIU had been met as the Veteran was not able to continue employment due to his service connected disabilities.  A May 25, 2004 medical record included the findings following an independent medical examination, when a private examiner opined that the Veteran's service-connected cervical spine problems (pain, weakness, tingling) make it difficult, if not impossible, for him to obtain or maintain gainful employment safely.  The May 2008 rating decision found that no medical evidence to support an earlier effective date was of record.

The Veteran and his attorney contend that the Veteran merits an earlier effective date for the award of TDIU.  On an October 2009 substantive appeal, the Veteran's attorney argued that the preponderance of the evidence shows the Veteran has been entitled to a total disability rating since May 12, 1997, when he filed claims for increased ratings for each of his service-connected disabilities.  In support of an earlier effective date, the Veteran's attorney cited September 1999, June 2003, and August 2004 VA examination reports, notably:  on September 1999 VA examination, the examiner stated that "it is entirely possible that some of [the Veteran's] current problem with his neck is related to the passage of time and to the vigorous type of work he did while he was in his welding years.  At any rate, one does gain the impression that he would not be suitable for welding now."  On June 2003 VA examination, the examiner stated, "He has not been able to work since having been previously employed as a welder."  On August 2004 VA spine examination, the examiner noted that the Veteran had not worked in approximately ten years as the pain affected his work in that he was dropping things and had to stop, opining that "the major impact on this patient is pain".

The Veteran's service-connected disabilities include: residuals of neck strain with disc space narrowing at C5 at a 40 percent rating from May 12, 1997; bilateral pes planus with hallux valgus bilaterally, postoperative, at a 30 percent rating from May 12, 1997; upper back strain at a 0 percent rating from May 12, 1997 and a 20 percent rating from September 26, 2003; and bilateral pterygium with history of macular hold in the right eye at a 0 percent rating from May 12, 1997.  His combined rating was 60 percent from May 12, 1997 to September 26, 2003, and is 70 percent from September 26, 2003.  Therefore, prior to September 26, 2003, the Veteran did not meet the schedular criteria for TDIU under 38 C.F.R. § 4.16(a).

However, a total disability rating may also be assigned on an extra-schedular basis, pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), for veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in § 4.16(a).  In May 2004 and November 2008 statements, the Veteran's attorney expressly requested consideration of an extra-schedular rating under 38 C.F.R. § 4.16(b). 

In this case, the Board finds unusual or exceptional circumstances in that the Veteran's service-connected disabilities have been found not to warrant a combined rating of 70 percent or higher prior to September 26, 2003, but there is some evidence suggesting that he was unable to engage in gainful employment prior to that date due to the disabilities for which he has been receiving VA compensation.  As a result, a referral of the total rating claim to the Director of the VA Compensation and Pension Service for extra-schedular consideration is warranted. The authority to assign extra-schedular ratings has been specifically delegated to the Under Secretary for Benefits and the Director of the Compensation and Pension Service, and not the Board, in the first instance.  Therefore, the correct course of action for the Board, where it finds that entitlement to an extra-schedular evaluation may be present, is to raise the issue and remand it for the proper procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  Floyd v. Brown, 9 Vet. App. 88 (1996).

A medical opinion on the impact of the Veteran's service-connected disabilities on his ability to obtain and follow substantially gainful employment is appropriate to decide the issue of a total compensation rating based on individual unemployability.  Friscia v. Brown, 7 Vet. App. 294 (1995).  Such an opinion was sought by the RO pursuant to the claim of entitlement to TDIU, and an April 2008 VA examiner opined that the Veteran was able to do sedentary work but he could not do manual type work as a welder because of his cervical spine, lumbar spine disk disease, and bilateral foot pain.  The examiner noted that being a welder required standing, stooping, bending, lifting, and walking a lot, which the Veteran could no longer do, and it was difficult for him to do repetitive grabbing and holding onto things with his hands.  However, the April 2008 VA examiner gave no opinion regarding any specific point in time at which the Veteran's disabilities first rendered him unemployable.  To afford the Veteran every assistance, such an opinion would be helpful in this case with respect to the time period from May 12, 1997 to May 25, 2004.

Accordingly, the case is REMANDED for the following action:

1.  The claims file should be forwarded to an appropriate VA medical doctor for review of the severity of the Veteran's service-connected disabilities during the period between May 12, 1997, and May 25, 2004.  After reviewing the claims file, the examiner should offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that the service-connected disabilities alone precluded the Veteran from gainful employment during the period between May 12, 1997, and May 25, 2004.  An explanation for any opinions given should be provided. 

2.  After a medical opinion is obtained, the RO should refer the claim to the appropriate VA officials under 38 C.F.R. § 4.16(b) for extraschedular consideration for TDIU during the period between May 12, 1997, and May 25, 2004.

3.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his attorney should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if otherwise in order. 

The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise informed.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



